UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit


                              No. 00-60281




   STEPHEN M. CRAMPTON, Individually and as Natural Parent and
    Next Friend of Stephen Joseph Crampton, a Minor; SHELLY P.
  CRAMPTON, Individually and as Natural Parent and Next Friend
               of Stephen Joseph Crampton, a Minor,

                                             Plaintiffs-Appellants,

                                  VERSUS

    TIMOTHY E. ERVIN, Honorable, In His Official Capacity as
 Chancellor for the Lee County Chancery Court; RICHARD MAYNARD,
      Individually and as Natural Parent and Next Friend of
Matt Maynard, A Minor; CHRIS MAYNARD, Individually and as Natural
         Parent and Next Friend of Matt Maynard, A Minor,

                                                  Defendants-Appellees.


            Appeal from the United States District Court
              For the Northern District of Mississippi
                           1:98-CV-295-P-D

                            December 22, 2000

Before JOLLY and DAVIS, Circuit Judges and RESTANI*, Judge.
PER CURIAM:**
       AFFIRMED.   See Local Rule 47.6.




  *
   Judge, U.S.      Court    of   International    Trade,   sitting   by
designation.

   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
  **

opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.